DETAILED ACTION

Response to Amendment

Amendments and response received 07/30/2021 have been entered. Claims 1-9 are currently pending in this application. Claims 1, 7 and 8 have been amended and claim 9 newly added by this amendment. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

1.	Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches sending a request from a client terminal to one or more information processing apparatuses to assign one or more output devices to a new group, receiving screen data from the one or more information processing apparatuses, each being configured to generate usage amount information of the one or more output devices belonging to a group, said screen data including device data of the one or more output devices and a new organization chart, display one or more output devices each belonging to a particular group in an old organization and one or more groups in a new organization that is included in the new organization chart as a candidate for transfer destination of the one or more output devices, create association information that associates a selected output device with the selected group in the new organization and transmitting the association information to the one or more information processing apparatuses.
The closest prior art, Atsushi Mizuno (US 20070282995 A1), discloses a plurality of device groups displayed based on management information for grouping a plurality of image processing devices and managing them as a device group. A user may change or update function restriction information of a device group and moving device groups. The prior art fails to explicitly disclose receiving screen data from the one or more information processing apparatuses, each being configured to generate usage amount information of the one or more output devices belonging to a group, said screen data including device data of the one or more output devices and a new organization chart, displaying one or more output devices each belonging to a particular group in an old organization and one or more groups in a new organization that is included in the new organization chart as a candidate for transfer destination of the one or more output devices and creating association information that associates a selected output device with the selected group in the new organization and transmitting the association information to the one or more information processing apparatuses
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 11, 2021